Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 1 of 18 PageID #: 54




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ARIEL SATURNE,

                          Plaintiff(s),                                CASE NO.: 2:21-CV-003311

                 -against-                                             ANSWER TO COMPLAINT
                                                                       AND JURY DEMAND
CERTIFIED LUXURY MOTORS d/b/a CERTIFIED
LUXURY MOTORS OF VALLEY STREAM d/b/a
CERTIFIED LUXURY MOTORS OF GREAT NECK,
JOVIA FINANCIAL CREDIT UNION, and JOHN
DOES 1-10,

                           Defendant(s).
-------------------------------------------------------------------X

SIRS:

        Defendant CERTIFIED LUXURY MOTORS d/b/a CERTIFIED LUXURY MOTORS

OF VALLEY STREAM d/b/a CERTIFIED LUXURY MOTORS OF GREAT NECK, as sued

herein (“CLM” and/or Defendant(s)”) respectively, by their attorneys, Law Offices of Bruce W.

Minsky, P.C., answers the Plaintiff ARIEL SATURNE’s (“Saturne” and/or “Plaintiff”)

Complaint (“Complaint”) as follows:

                        RESPONDING TO THE NATURE OF THE ACTION

        1.       As to paragraph(s) numbered “1” of the Plaintiff’s Complaint, Defendant admits

that the Plaintiff’s Complaint speaks for itself, but denies that it has violated any law, and/or

have breached any contract of tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

                                    RESPONDNG TO THE PARTIES

        2.        Denies having current knowledge and/or information sufficient to form a belief

as to the current status of the allegations contained in paragraph(s) numbered “2” of the




                                                                                                  1
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 2 of 18 PageID #: 55




Plaintiff’s Complaint.

       3.      As to paragraph(s) numbered “3” and “4” of the Plaintiff’s Complaint, Defendant

denies the allegations therein and refers all questions of law to the Court.

       4.      As to paragraph(s) numbered “5” of the Plaintiff’s Complaint, Defendant admits

that is operates at a location commonly known as 444 West Merrick Road, Valley Stream NY,

denies the remaining allegations therein and refers all questions of law to the Court.

       5.      Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “6” of the Plaintiff’s

Complaint.

       6.      Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “7”, “8” and “9” of

the Plaintiff’s Complaint, denies that it has violated any law, and/or have breached any contract

of tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions

of law to the Court.

       7.      Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “10”, “11” and “12”

of the Plaintiff’s Complaint, denies that it has violated any law, and/or have breached any

contract of tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all

questions of law to the Court.

                         RESPONDING TO JURISDICTION AND VENUE

       8.      As to paragraph(s) numbered “13”, “14”, “15”, “16”, “17”, “18” and “19” of the

Plaintiff’s Complaint, Defendant refers all questions of law to the Court.




                                                                                                     2
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 3 of 18 PageID #: 56




                                     RESPONDING TO FACTS

       9.      Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “20” of the Plaintiff’s

Complaint.

       10.     As to paragraph numbered “21” of the Plaintiff’s Complaint, Defendant admits

that it is authorized to do business in the State of New York, and, as part of its business

operations, engages in the sale of used motor vehicles third-parties as well as offering to identify

third-party lenders to purchasers for the financing of such sales, but denies the remaining

allegations in such paragraph(s).

       11.     As to paragraph(s) numbered “22” of the Plaintiff’s Complaint, Defendant denies

having current knowledge and/or information sufficient to form a belief as to the Plaintiff’s

alleged acts and/or performance, but denies the allegations therein, denies it has violated any law

and/or have breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of

proof thereof, and refers all questions of law to the Court.

       12.     As to paragraph(s) numbered “23”, “24” and “25” of the Plaintiff’s Complaint,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers

all questions of law to the Court.

       13.     As to paragraph(s) numbered “26” and “27” of the Plaintiff’s Complaint,

Defendant denies having current knowledge and/or information sufficient to form a belief as to

the Plaintiff’s alleged acts and/or performance, but denies the allegations therein, denies it has

violated any law and/or have breached any contract and/or tortious behavior, puts Plaintiff to its

strictest burden of proof thereof, and refers all questions of law to the Court.




                                                                                                    3
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 4 of 18 PageID #: 57




       14.     As to paragraph(s) numbered “28” of the Plaintiff’s Complaint, Defendant denies

the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       15.     As to paragraph(s) numbered “29” of the Plaintiff’s Complaint, Defendant denies

having current knowledge and/or information sufficient to form a belief as to the Plaintiff’s

allegations therein and refers all questions of law to the Court.

       16.     As to paragraph(s) numbered “30” of the Plaintiff’s Complaint, Defendant denies

having current knowledge and/or information sufficient to form a belief as to the Plaintiff’s

alleged acts and/or performance, but denies the allegations therein, denies it has violated any law

and/or have breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of

proof thereof, and refers all questions of law to the Court.

       17.     As to paragraph(s) numbered “31”, “32” and “33” of the Plaintiff’s Complaint,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers

all questions of law to the Court.

       18.     As to paragraph(s) numbered “34”, “35”, “36” and “37” of the Plaintiff’s

Complaint, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

       19.     As to paragraph(s) numbered “38”, “39” and “40” of the Plaintiff’s Complaint,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers




                                                                                                     4
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 5 of 18 PageID #: 58




all questions of law to the Court.

       20.     As to paragraph(s) numbered “41”, “42”, “43” and “44” of the Plaintiff’s

Complaint, Defendant admits that the controlling Loan and Security Agreements and Disclosure

Statement, dated June 12, 2020, is correct and speaks for itself, denies the remaining allegations

therein, denies it has violated any law and/or have breached any contract and/or tortious

behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of law to

the Court.

       21.     As to paragraph(s) numbered “45” of the Plaintiff’s Complaint, Defendant admits

that the controlling Loan and Security Agreements and Disclosure Statement, dated June 12,

2020, identifies both the agreed and accurate down payment and interest, denies the remaining

allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       22.     As to paragraph(s) numbered “46”, “47”, “48” and “49” of the Plaintiff’s

Complaint, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

       23.     As to paragraph(s) numbered “50”, “51”, “52” and “53” of the Plaintiff’s

Complaint, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

       24.     Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “54”, “55”, “56” and




                                                                                                     5
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 6 of 18 PageID #: 59




“57” of the Plaintiff’s Complaint, denies that it has violated any law, and/or have breached any

contract of tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all

questions of law to the Court.

       25.     As to paragraph(s) numbered “58” of the Plaintiff’s Complaint, Defendant denies

the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       26.     As to paragraph(s) numbered “59”, Defendant admits that the controlling Loan

and Security Agreements and Disclosure Statement, dated June 12, 2020, is correct and speaks

for itself, and denies that it has violated any law, and/or have breached any contract of tortious

behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of law to

the Court.

       27.     As to paragraph(s) numbered “60” of the Plaintiff’s Complaint, Defendant denies

the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       28.     As to paragraph(s) numbered “61”, Defendant admits that the controlling Loan

and Security Agreements and Disclosure Statement, dated June 12, 2020, is correct and speaks

for itself, and denies that it has violated any law, and/or have breached any contract of tortious

behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of law to

the Court.

       29.     Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “62” of the Plaintiff’s




                                                                                                     6
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 7 of 18 PageID #: 60




Complaint as the “contract”, Exhibit B to the Complaint, is not fully legible.

       30.     As to paragraph(s) numbered “63”, Defendant admits that the controlling Loan

and Security Agreements and Disclosure Statement, dated June 12, 2020, is correct and speaks

for itself, and denies that it has violated any law, and/or have breached any contract of tortious

behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of law to

the Court.

       31.     As to paragraph(s) numbered “64” of the Plaintiff’s Complaint, Defendant denies

the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       32.     Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “65”, “66” and “67”

of the Plaintiff’s Complaint, denies that it has violated any law, and/or have breached any

contract of tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all

questions of law to the Court.

       33.     As to paragraph(s) numbered “68”, “69” and “70” of the Plaintiff’s Complaint,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers

all questions of law to the Court.

       34.     Denies having current knowledge and/or information sufficient to form a belief as

to the current status of the allegations contained in paragraph(s) numbered “71”, “72” and “73”

of the Plaintiff’s Complaint, admits that the controlling Loan and Security Agreements and

Disclosure Statement, dated June 12, 2020, is correct and speaks for itself, denies that it has




                                                                                                     7
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 8 of 18 PageID #: 61




violated any law, and/or have breached any contract of tortious behavior, puts Plaintiff to its

strictest burden of proof thereof, and refers all questions of law to the Court.

       35.       As to paragraph(s) numbered “74” and “75” of the Plaintiff’s Complaint,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers

all questions of law to the Court.

                                     ANSWERING COUNT I

       36.       As to paragraph(s) numbered “76” of the Plaintiff’s Complaint, Defendant repeats

and realleges each and every denial and/or admission as set in the responses to paragraphs “1”

through “75” of the Plaintiff’s Complaint.

       37.       As to paragraph(s) numbered “77”, “78”, “79”, “80” and “81” of the Plaintiff’s

Complaint, Defendant refers all questions of law to the Court, denies it has violated any law

and/or have breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of

proof thereof.

       38.       As to paragraph(s) numbered “82”, “83”, “84”, “85” and “86” of the Plaintiff’s

Complaint, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

                                     ANSWERING COUNT II

       39.       As to paragraph(s) numbered “87” of the Plaintiff’s Complaint, Defendant repeats

and realleges each and every denial and/or admission as set in the responses to paragraphs “1”

through “86” of the Plaintiff’s Complaint.

       40.       As to paragraph(s) numbered “88”, “89”, “90”, “90” and “91”, Defendant denies




                                                                                                    8
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 9 of 18 PageID #: 62




the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

       41.     As to paragraph(s) numbered “92” of the Plaintiff’s Complaint, Defendant refers

all questions of law to the Court, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof.

       42.     As to paragraph(s) numbered “93”, “94”, “95”, “96”, “97”, “98”, “99”, “100” and

“101”, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

                                     ANSWERING COUNT III

       43.     As to paragraph(s) numbered “102” of the Plaintiff’s Complaint, Defendant

repeats and realleges each and every denial and/or admission as set in the responses to paragraphs

“1” through “101” of the Plaintiff’s Complaint.

       44.     As to paragraph(s) numbered “103”, “104”, “105” and “106”, Defendant denies

the allegations therein, denies it has violated any law and/or have breached any contract and/or

tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of

law to the Court.

                                     ANSWERING COUNT IV

       45.     As to paragraph(s) numbered “107” of the Plaintiff’s Complaint, Defendant

repeats and realleges each and every denial and/or admission as set in the responses to paragraphs

“1” through “106” of the Plaintiff’s Complaint.

       46.     As to paragraph(s) numbered “108” and “109”, Defendant denies the allegations




                                                                                                     9
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 10 of 18 PageID #: 63




therein, denies it has violated any law and/or have breached any contract and/or tortious

behavior, puts Plaintiff to its strictest burden of proof thereof, and refers all questions of law to

the Court.

                                     ANSWERING COUNT V

       47.       As to paragraph(s) numbered “110” of the Plaintiff’s Complaint, Defendant

repeats and realleges each and every denial and/or admission as set in the responses to paragraphs

“1” through “109” of the Plaintiff’s Complaint.

       48.       As to paragraph(s) numbered “111”, “112”, “113”, “114”, “115”, “116”, “117”

and “118”, Defendant denies the allegations therein, denies it has violated any law and/or have

breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof

thereof, and refers all questions of law to the Court.

                                     ANSWERING COUNT VI

       49.       As to paragraph(s) numbered “119” of the Plaintiff’s Complaint, Defendant

repeats and realleges each and every denial and/or admission as set in the responses to paragraphs

“1” through “118” of the Plaintiff’s Complaint.

       50.       As to paragraph(s) numbered “120”, “121” and “122” of the Plaintiff’s

Complaint, Defendant refers all questions of law to the Court, denies it has violated any law

and/or have breached any contract and/or tortious behavior, puts Plaintiff to its strictest burden of

proof thereof.

       51.       As to paragraph(s) numbered “123”, “124”, “125”, “126”, “127” and “128”,

Defendant denies the allegations therein, denies it has violated any law and/or have breached any

contract and/or tortious behavior, puts Plaintiff to its strictest burden of proof thereof, and refers

all questions of law to the Court.




                                                                                                   10
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 11 of 18 PageID #: 64




                                  FIRST AFFIRMATIVE DEFENSE

       52.     The Plaintiff’s Complaint fails to state a cause of action upon which relief may be

granted.

                                 SECOND AFFIRMATIVE DEFENSE

       53.     Any violation of the law or damage suffered by Plaintiff, which Defendant denies,

was due to the affirmative action’s and/or omissions of Plaintiff or others, and does not give rise

to any liability of Defendant.

                                 THIRD AFFIRMATIVE DEFENSE

       54.     The claims arising out of the subject matter of the transactions and occurrences

alleged are barred by an absence of legal responsibility on the part of Defendant.

                                 FOURTH AFFIRMATIVE DEFENSE

       55.     Plaintiff has suffered no damage as a result of any acts or omissions of the

Defendant.

                                  FIFTH AFFIRMATIVE DEFENSE

       56.     The actions of the Defendant, as alleged in the Plaintiff’s Complaint, were

undertaken in good faith and justified by legitimate business motives, purposes and reason, with the

absence of injury to the Plaintiff, and constituted lawful, proper and justified activities.

Additionally, any violation of the law, which Defendant denies, was not intentional and resulted,

if at all, from a bona fide error notwithstanding the maintenance of procedures reasonably

adapted to avoid such errors.

                                 SIXTH AFFIRMATIVE DEFENSE

       57.     Defendant hereby gives notice of its intentions to rely upon such other and further

defenses as may become available or apparent during discovery proceedings in this action and




                                                                                                 11
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 12 of 18 PageID #: 65




hereby reserves the right to amend its Answer and to assert any such defense by appropriate motion

or otherwise.

                               SEVENTH AFFIRMATIVE DEFENSE

       58.      Plaintiff has failed to mitigate its damages, if any.

                                EIGHTH AFFIRMATIVE DEFENSE

       59.      If any damages have been sustained by the Plaintiff, which Defendant herein denies,

such damages were caused by the conduct of others and were not related to Defendant and

Defendant are not responsible for any such damages.

                                 NINTH AFFIRMATIVE DEFENSE

       60.      If any damages have been sustained by the Plaintiff, which Defendant herein denies,

Plaintiff and/or third parties (not the Defendant) are legally responsible or otherwise at fault for the

damages alleged in the Complaint. Defendant therefore requests that in the event of a finding of any

liability in favor of Plaintiff that an apportionment of fault be made among parties and third-parties

other than the Defendant.

                                 TENTH AFFIRMATIVE DEFENSE

       61.      Defendant further asserts, pleads and incorporates by reference, the affirmative

defenses set forth in FRCP 8(c) and 12(b).

                              ELEVENTH AFFIRMATIVE DEFENSE

       62.      Defendant reserve the right to seek its reasonable attorneys’ fees and costs in the

event the Court deems Plaintiff’s action was brought in bad faith and for the purpose of harassing

Defendant.

                               TWELFTH AFFIRMATIVE DEFENSE

       63.      Plaintiff’s allegations in Plaintiff’s Complaint are barred by the doctrines of are




                                                                                                    12
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 13 of 18 PageID #: 66




barred by the doctrines of waiver, estoppel, ratification, acquiescence, set-off, recoupment,

parole evidence rule.

                            THIRTEENTH AFFIRMATIVE DEFENSE

       64.     Defendant is entitled to reply upon defenses that any party would be entitled to

assert in this matter.

                           FOURTEENTH AFFIRMATIVE DEFENSE

        65.     The Complaint fails to sufficiently state any cause for which punitive damages are

recoverable.

                             FIFTEENTH AFFIRMATIVE DEFENSE

       66.     Defendant at all times, acted in good faith and without malice to injure.

                             SIXTEENTH AFFIRMATIVE DEFENSE

        67.     Defendant is entitled to reply upon defenses that any party would be entitled to

assert in this matter, and plead all applicable defenses available under the law.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

        68.     The Complaint fails to sufficiently state any cause for which punitive damages are

recoverable.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        69.     Plaintiff’s Complaint seeks punitive damages. Defendant adopts by reference the

defenses, criteria, limitations, standards, and constitutional protections mandated or provided by

the United States Supreme Court in the following cases: BMW v. Gore, 517 U.S. 559 (1996);

Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 923 (2001); State Farm v.

Campbell, 538 U.S. 408 (2003); Phillip Morris USA v. Williams, 127 S. Ct. 1057 (2007); Exxon

Shipping Co. v. Baker, 168 S. Ct. 265 (2008).




                                                                                               13
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 14 of 18 PageID #: 67




                                   DEMAND FOR JURY TRIAL

        70.        Defendant CERTIFIED LUXURY MOTORS d/b/a CERTIFIED LUXURY

MOTORS OF VALLEY STREAM d/b/a CERTIFIED LUXURY MOTORS OF GREAT NECK

as sued herein hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules of Civil

Procedure as to all issues or claims for which a jury trial is allowed.



        WHEREFORE, Defendant CERTIFIED LUXURY MOTORS d/b/a CERTIFIED

LUXURY MOTORS OF VALLEY STREAM d/b/a CERTIFIED LUXURY MOTORS OF

GREAT NECK as sued herein respectfully demands:

                        (i)     judgment dismissing the Plaintiff ARIEL SATURNE’s Complaint

in its entirety;

                        (ii)    from   the   Plaintiff   ARIEL    SATURNE,       those    costs   and

disbursements of this action and attorney fees incurred by the Defendant CERTIFIED LUXURY

MOTORS d/b/a CERTIFIED LUXURY MOTORS OF VALLEY STREAM d/b/a CERTIFIED

LUXURY MOTORS OF GREAT NECK as sued herein in defending this action and pursuing

the counterclaim(s); and,

                        (iii)   for such other relief as this may deem just and proper.




///

///

///




                                                                                                  14
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 15 of 18 PageID #: 68




Dated: New Hempstead, New York
       July 30, 2021


                            By:__/s/ Bruce W. Minsky_____
                            Bruce W. Minsky, Esq.
                            Law Offices of Bruce W. Minsky, P.C.
                            Attorneys for the Defendant(s) sued herein as CERTIFIED
                            LUXURY MOTORS d/b/a CERTIFIED LUXURY MOTORS OF
                            VALLEY STREAM d/b/a CERTIFIED LUXURY MOTORS OF
                            GREAT NECK
                            112 Brick Church Road
                            New Hempstead, New York 10977
                            Phone: (646) 234-7006
                            Email: bwminsky@gmail.com



To:   Bromberg Law Office, P.C.
      352 Rutland Road #1
      Brooklyn, New York 11225

      United States District Court, Eastern District of New York (For Filing Purposes)




                                                                                         15
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 16 of 18 PageID #: 69




                             CERTIFICATE OF SERVICE


       On July 30, 2021, I caused the foregoing amended Answer to the Plaintiff’s Complaint to

be filed via ECF upon the following party(ies):


                      Bromberg Law Office, P.C.
                      352 Rutland Road #1
                      Brooklyn, New York 11225


                      _______/bwm/_________________
                            Bruce W. Minsky




                                                                                           16
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 17 of 18 PageID #: 70




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ARIEL SATURNE,

                          Plaintiff(s),                                CASE NO.: 2:21-CV-003311

                 -against-                                             DISCLOSURE
                                                                       PURSUANT TO FRCP 7.1
CERTIFIED LUXURY MOTORS d/b/a CERTIFIED
LUXURY MOTORS OF VALLEY STREAM d/b/a
CERTIFIED LUXURY MOTORS OF GREAT NECK,
JOVIA FINANCIAL CREDIT UNION, and JOHN
DOES 1-10,

                           Defendant(s).
-------------------------------------------------------------------X

        Pursuant to Federal Rules of Civil Procedure 7.1, Defendant(s) CERTIFIED LUXURY

MOTORS d/b/a CERTIFIED LUXURY MOTORS OF VALLEY STREAM d/b/a CERTIFIED

LUXURY MOTORS OF GREAT NECK, as sued herein (“Defendant(s)”), by and through its

attorneys, Law Offices of Bruce W. Minsky, P.C., hereby discloses the following:

        There is no parent corporation or publicly held corporation that owns 10% or more of its

stock of the Defendant(s) as sued herein.


Dated: New Hempstead, New York
       July 30, 2021


                                   By:__/s/ Bruce W. Minsky_____
                                   Bruce W. Minsky, Esq.
                                   Law Offices of Bruce W. Minsky, P.C.
                                   Attorneys for the Defendant(s) sued herein as CERTIFIED
                                   LUXURY MOTORS d/b/a CERTIFIED LUXURY MOTORS OF
                                   VALLEY STREAM d/b/a CERTIFIED LUXURY MOTORS OF
                                   GREAT NECK
                                   112 Brick Church Road
                                   New Hempstead, New York 10977
                                   Phone: (646) 234-7006
                                   Email: bwminsky@gmail.com



                                                                                                  17
Case 2:21-cv-03311-FB-ST Document 11 Filed 07/30/21 Page 18 of 18 PageID #: 71




To:   Bromberg Law Office, P.C.
      352 Rutland Road #1
      Brooklyn, New York 11225

      United States District Court, Eastern District of New York (For Filing Purposes)




                                                                                         18
